Citation Nr: 1315652	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  10-46 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a schedular evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to March 20, 2004.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from April 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2001, the Veteran testified at a Central Office hearing on prior matters.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  From April 25, 1995 to November 6, 1996, the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community. 

2.  Since November 7, 1996, the Veteran's PTSD was manifested by total occupational and social impairment due to such symptoms as persistent danger of hurting others.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a 100 percent schedular evaluation for PTSD have been met from April 25, 1995.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Although the July 2010 rating decision issued during the course of this appeal granted the Veteran's claim in part by increasing the rating of PTSD from 50 to 70 percent for the period prior to March 20, 2004, it did not terminate the appeal.  Absent any statement limiting his claim, a claimant is presumed to be seeking on appeal the maximum evaluation denominated by the rating schedule and other applicable law for the disability in concern.  AB v. Brown, 6 Vet. App. 35   (1993).  Thus, the Board will consider whether a rating of 100 percent is warranted prior to March 20, 2004, for the Veteran's PTSD. 

The schedule for rating mental disorders was revised effective as of November 7, 1996.  See 61 Fed. Reg. 52,695 -702 (1996).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2012).

The RO evaluated the Veteran's PTSD under both the former and the current rating provisions. 

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, which became effective on November 7, 1996, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Under the former rating provisions, PTSD is rated under Diagnostic Code 9411 in accordance with the formula for rating psychoneurotic disorders set out following that code.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996). 

The criteria for a 70 percent evaluation are: Ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment. 

The criteria for a 100 percent evaluation are:  The attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment. 

The former rating provisions, by their terms, inquire whether industrial impairment attributable to the psychiatric disorder is total (where the veteran is "[d]emonstrably unable to obtain or retain employment"), "severe," "considerable," "definite," or "mild."  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  The United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) has held that each of the criteria for a specific rating under the former rating schedule represents an independent basis upon which that rating may be granted.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994). Thus, under the former rating provisions, a rating may be assigned on the basis of industrial impairment alone.  Id.  

In addition, evaluations of psychiatric disabilities under VA regulations incorporate by reference the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV).  See 38 C.F.R. § 4.130 (2012); cf. 38 C.F.R. § 4.125 (1996) (incorporating by reference the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-III)).  The Court has held that the GAF scores set out in DSM-IV represent a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995). 

In DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  GAF scores ranging from 21 to 30 are indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  GAF scores ranging from 11 to 20 denote some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  GAF scores ranging from 1 to 10 indicate that a person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 

The Veteran contends that he should be granted a 100 percent rating for his PTSD from the effective date of service connection, April 25, 1995, because his PTSD has rendered him unable to maintain substantially gainful employment.  In August 2000, the Veteran submitted a Statement in Support of Claim in which he indicated that he had been unable to work full time for any length of time since about 1984 and that since that time, he had had numerous short-term positions but had been fired or forced to quit due to stress and anxiety associated with the various positions he had held.  The Veteran stated that he had worked a part-time job as a bouncer but had been limited to an average of two days a week and that his longest period of employment had been in the trade of carpentry which he performed for approximately two to three years.

The Veteran underwent VA examination in January 1996 at which time he reported sudden changes in his behavior.  He described situations in which his mind apparently went absolutely blank and he had been told by other people later of things that he had done during these periods of apparent absences that he simply could not recall.  The Veteran was scheduled for a neurological examination to rule out the possibility of a seizure disorder as well as a neuropsychological examination because of the possibility of organicity.  In addition, an examination with a board of three psychiatrists was scheduled to determine a final diagnosis.  

At the end of January 1996, the Veteran underwent VA neurological examination.  In March 1996, the Veteran underwent VA neuropsychological examination which offered a clinical impression of cognitive disorder, NOS, due to a combination of prolonged alcohol abuse and repeated mild head trauma with behavioral disturbance.  The examiner noted that with available information of the Veteran's history and diagnostic tests, a final neurologic diagnosis could not be reached.  
The March 1996 examiner noted significant occupational, social, and academic limitations had been inferred and suggested that the possibility of progression should be monitored.  The examiner stressed that cognitive deficits and behavioral traits predisposed the Veteran to primary early dementia.

In a September 1996 Addendum report, it was noted that an EEG completed in February 1996 was mildly abnormal due to slow activity over the right temporal region suggestive of structural lesion and that a brain CT without contrast also done in February 1996 showed early atrophic changes.  

At the end of September 1996, the Veteran underwent the examination by a board of three examiners at which time he reported "memory lapses" which he had in the past blamed on his excessive drinking because he suffered from blackouts when he was drinking heavily.  The examiners noted that it was obvious during the course of the interview that the Veteran had a great deal of anger towards VA because he believed that he not been awarded what he rightfully deserved.  The examiners noted that the Veteran mentioned, but very superficially, having occasional nightmares regarding combat experiences which he did not give a great deal of weight during the course of the interview.  The examiners noted that more of the Veteran's preoccupation was with the fact that his mind was doing things to him that he could not control and that he was worried because on many instances, he had had very destructive thoughts like calling the attention to himself by doing something really big like planting an explosive.  The examiners noted that the Veteran explained how he could very easily make a bomb and stated, "Then somebody would notice me."  The examiners noted that the Veteran was afraid that he might act on one of these thoughts and even harm people and later not be able to recall.  The Veteran indicated that he would only make use of such means of calling or gaining attention as an extreme measure if his claims were not heard or attended.  After taking into consideration all the evidence in this case including neuropsychological report, CT scan, neurological examination, the Veteran's own description of symptoms, etc., the examiners diagnosed the Veteran as having organic amnestic syndrome; substance abuse disorder, alcohol dependent, in alleged remission; and borderline personality disorder.  A GAF of 51 was assigned.  

The examiners noted that it was very difficult to be specific about the origin of the Veteran's symptoms for a number of reasons.  First, they noted that the Veteran was wounded in combat and received multiple fragment wounds including fragments that penetrated the area around the eye.  They noted that as a product of the whole explosion that caused his wounds, he might have received some kind of concussion or that the fragment wounds in some way could have affected his brain tissue.  The examiners opined that they believed that was not the case because they did not find any evidence of penetration of those fragments into brain tissue.  

The examiners noted that another problem was the Veteran's very long history of heavy alcohol intake and drug use, and that although in remission, the CT scan reflected that there were early atrophic changes.  The examiners noted that on the other hand, the neurological evaluation had findings compatible with possible temporal lobe lesion which might or might not be epileptogenic and could partially explain some of his behavior in terms of sudden loss of control.  The examiners stated, 

So we cannot say that this veteran's present condition is only or is directly related to wounds that he received during his combat in Vietnam.  We, in fact, cannot certify that this even is a cause of it directly or indirectly because as we said it before the evidence examined does not show that brain tissue was damaged on account of the fragments that the veteran received.  As most probable in terms of his present condition there is a combination of factors that points more toward the history of repeated blows to the head after being involved (on his own accounts) in multiple fights even incidence of violently resisting the police and being clubbed plus the alcohol intake which was very strong during a number of years.  This is our opinion the most probable cause for the present symptomatology.  In terms of his claim for a post traumatic stress disorder the veteran was in combat, he was wounded in combat, he spen[t] about three or four months in Vietnam.  He remembers incidents but the veteran himself gave no indications of being affected or traumatized by those incidents in Vietnam.  So we cannot consider them actually as stressors because the behavior that he has manifested and the reaction of this veteran to the description of these experiences shows no degree of impairment for emotional involvement affecting his overall performance.  

The Veteran underwent VA examination in August 1997 at which time he reported that he still felt like he was in Vietnam and that he liked to break the law because he got pleasure from it.  The Veteran complained of big memory lapses and that he was told that he did many things that he did not remember afterward.  The Veteran admitted to drinking a lot in the past.  He also talked about his resentment of the Government.  After mental status examination, the Veteran was diagnosed as having organic amnestic syndrome, alcohol abuse, and borderline personality disorder; and a GAF of 60 was assigned.

The Veteran underwent private psychological evaluation in January 1999 at which time he reported that he resided alone on a boat, that he had pets, and that he broke up with a female companion who complained that she could not take "being at war with everyone all the time."  The Veteran described himself as hard to live with and indicated that he was either content or in a rage with anger.  The Veteran reported that he had been fired and laid off in the past, and that he had worked as a craftman, performed unskilled work, and instructed Karate.  The Veteran reported that he had not ever been able to sustain employment for more than three months with the exception of working part time on and off for a band leader for a year and a half.  The Veteran reported being unemployed.  The Veteran reported that he had one son with whom he kept in contact but noted that he was alienated from his family, including his brother.  

After a review of the Veteran's records, the psychologist noted that it appeared that the persistent themes of suicide and homicide and the Veteran's perception of increased lethality were direct consequences of his military training and war experiences and that while these had partially responded favorably to psychological intervention and his own attempts at self-help and self-control through study of Karate and Buddhism, the difficulties remained problematic and that the Veteran must be considered at elevated risk for violent behavior when under stress.  Because there was no clear target and no immediate plan, the psychologist indicated that the Veteran did not meet the criteria for involuntary hospitalization.  The psychologist noted that the Veteran's post-war adjustment was characterized by anger, withdrawal from mainstream society in both a physical escape and escape through drinking which appeared to have further contributed to his poor occupational and social adjustment.  The Veteran stated that six to seven years of studying Zen and psychological self-help work had been of some benefit in modulating his past behavior.  The psychologist, however, noted that although the Veteran was always reportedly agitated and angry and abused alcohol frequently prior to his period of self help, he continued to cope largely by avoidance and isolation.  The psychologist noted that although there was no immediate danger, he continued to be in need of psychiatric and psychological treatment with a chronic risk of harm to himself or others without such care.   

At a VA psychiatry initial assessment in February 1999, the Veteran reported that he was there to file a claim for PTSD and threatened to hurt people (using explosives) if he did not file successfully.  At that time, the Veteran reported that he was unemployed.  The Veteran expressed a desire to kill others if there was a negative finding on his PTSD claim and when asked to elaborate, he stated that if he could find a millionaire Arab to supply him with a nuclear weapon, he would not hesitate to blow some folks up.  The Veteran stated his anger was with the Government but felt he would be justified in killing innocent people to make a statement.  The Veteran stated, "Look a[t] Waco and Ruby Ridge, the [G]overnment doesn't care who they kill."  The Veteran felt that it would be the Government's fault, not his, if "they" drove him to kill others.  The Veteran became agitated.  His affect was noted to be energized and defensive, moderately aggressive.  The Veteran was able to regulate his emotions, "Sometimes people think I'm angrier than I am ..."  The Veteran spent time throughout the interview backing down from his statements, "I don't think I will be finding a millionaire Arab any time."  "You know if I really wanted to hurt someone I could [do] it right now."  The examiner noted that the Veteran's tendency to externalize uncomfortable feelings made him a low risk for suicide but increased the possibility of harm to others.  The examiner noted that at that time, the Veteran did not represent a risk.  After mental status examination, the Veteran was diagnosed as having chronic, moderate PTSD; and a GAF of 60 was assigned.  

The Veteran underwent VA examination in August 1999 at which time the examiner noted that throughout the interview, there was a paranoid trend some of which was manifested by a fierce anger at VA wherein he felt that he was deprived of his just compensation for PTSD.  The examiner noted that in a review of the Veteran's occupational history, he had had in excess of 50 jobs and opined that the Veteran apparently could not sustain himself for a very long time on a job, he quickly lost his temper, and could not tolerate being around a lot of people.  The examiner noted that there was a history that he gave of avoidance of people in general.  The Veteran reported that he not only killed Vietnamese but he also killed women, children, and animals.  When questioned about suicide, the Veteran showed the examiner scars which indicated that he had bitten himself.  The examiner diagnosed the Veteran as having PTSD and schizotypal personality disorder; and a GAF of 50-60 was assigned.  

The medical and lay evidence of record establishes that since 1984, the veteran has been unable to maintained gainful employment due to his temper and intolerance of being around a lot of people.  If this evidence shows that his unemployability is solely attributable to his PTSD or supports reasonable doubt about whether this proposition is true or not, then under the former rating provisions, the Veteran is entitled to a 100 percent rating for PTSD.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.3; see Johnson v. Brown, 7 Vet. App. at 97.  VA disability ratings may not make use of manifestations not resulting from service-connected disease or injury.  38 C.F.R. § 4.14 (2012). 

The medical evidence suggests that prior to March 20, 2004, the Veteran's psychiatric disabilities were productive of moderate to serious industrial impairment.  GAF scores assigned between September 1996 and August 1999 ranged from 50 to 60 -- in the range indicative from serious to moderate impairment of industrial and social functioning.  

In May 2009, the Board directed the RO to obtain an opinion on the impact of the Veteran's service-connected disabilities on his employability.  The Veteran underwent VA examination in December 2010 at which time he reported that he last worked regularly about 1969 as a warehouse and delivery worker for four months.  The Veteran also reported that he completed two years of college and had not returned to work regularly because he had a hard time getting along with people and had worked sporadically in various jobs.  After review of the medical records and mental status examination, the Veteran was diagnosed as having PTSD and alcohol abuse in remission; a GAF of 55 was assigned.  

The examiner noted that the Veteran formerly drank to excess primarily as a means of self-medication and that he was totally abstinent from alcohol and that the former pattern of drinking did not contribute materially to his current mental symptoms or impairment.  The examiner noted that the Veteran had moderately serious mental symptoms and impairment as reflected by the GAF score of 55.  The examiner noted that the Veteran had no impairment in activities of daily living; he had impairment compatible with some but not all social functioning; he had impairment compatible with most usual concentration functioning;  and he had impairment which significantly impeded usual adaptation functioning.  

The examiner noted that the Veteran had trouble getting along with people in a conventional work setting but not with his fellow Minutemen in the unconventional setting of nocturnal unofficial unpaid border patrol activities.  The examiner noted that the Veteran was reluctant to adapt to the normal discipline, structure, and regularity of paid work in a competitive labor market, and had a history of irregular work.  The examiner stated that motivation played a major role in this regard as distinguished from true incapacity as seen in cases of schizophrenia or cognitive impairment due to traumatic brain injury.  The examiner opined that the Veteran could do paid work if driven by economic necessity although not happily or well.

In December 2011, VA obtained an independent medical opinion with regard to limitations resulting from each service-connected disability.  The examiner stated, 

Overall, the veteran's PTSD seems to have minimally improved over time.  After March 20, 2004, there are no more reports of arrests or psychiatric hospitalizations, though in 2010 he was in 2 fights.  His self-medication for PTSD with alcohol abuse seems to have resolved.  His GAF score in 2004 was 45; in 2008 it was 65; and in 2010 it was 55.  However, his employment history still seems ambiguous.  In 2008 and 2010 he reports volunteering with the Minutemen, but even here he reports frequent arguments.  His PTSD has resulted in impaired relationships in work environments.  Overall, this impairment was more likely worse prior to March 20, 2004.  By VA protocol the veteran has currently been rendered unemployable on the basis of his cumulative service-connected disabilities.  The above service-connected conditions [left eye ennucleation, right index finger shrapnel wound, right and left thigh shrapnel wounds, and right testicle and right face injuries] resulted in occupational limitations that have either remained static or were worse prior to March 20, 2004.  In summary, then, the veteran more than likely was rendered unable to maintain employment prior to March 20, 2004.          

The Board notes that the RO assigned a 100 percent evaluation based on the March 2004 examination which showed serious impairment in functioning due to problems controlling anger, severe detachment, and difficulty concentrating.  The March 2004 VA examiner diagnosed the Veteran as having PTSD and assigned a GAF of 45.  The examiner stated that although the Veteran experienced significant interpersonal problems due to PTSD, he did not appear to be uemployable and noted that the Veteran did volunteer work for the Libertarian Party and that although he noted that he had had some conflict with other volunteers, he also indicated that he had been given a lot of responsibility which suggested that he was functioning relatively well on.  

Thus, the medical evidence establishes that the Veteran's PTSD alone was productive of at least serious impairment in industrial and social functioning at the time of the March 2004 VA examination.  In addition, the December 2011 VA examiner opined that overall, the Veteran's PTSD impairment was more likely worse prior to March 20, 2004.  Thus, under the current rating criteria, and resolving all doubt in the Veteran's favor, a 100 percent evaluation is warranted from November 7, 1996, the date the new regulations went into effect.

Prior to November 7, 1996, only the former regulations are for application.  As noted above, under the criteria in effect prior to November 7, 1996, a 100 percent evaluation is warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; the Veteran's PTSD is manifested by totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; or the Veteran is demonstrably unable to obtain or retain employment. 

In this case, the record indicates that the Veteran was virtually isolated in his community.  Going back to a February 1985 VA hospitalization, the Veteran stated that he was a drifter and a longer that had never held a steady job.  The Veteran displayed some paranoid delusions and some religious ideation and declared that he was a Satanist living in a mystic world and had put a curse on someone before.  

At the January 1996 VA PTSD examination, the Veteran reported that he started college after service but that he quit because he had problems with the police and he had to leave Florida.  The Veteran reported that he had been in trouble with the law on multiple occasions because of disorderly conduct and resisting arrest with violence.  The Veteran reported that he had been involved in multiple fights and even in Puerto Rico he had been having problems with the police whom he accused of civil rights violations.  

At the March 1996 VA neuropsychological examination, the Veteran reported that he had a history of very heavy alcohol intake since military service and that through the years he had been involved in multiple fist fights and brawls resulting in repeated episodes of head trauma.  The examiner noted that personality assessment included difficulty handling hostile impulses, depression, significant distress in romantic relationships, and manifestations of PTSD seemed to be part of the clinical picture.  The examiner also noted very low frustration tolerance and inadequate impulse control were evident.  

At the September 1996 VA examination, the examiner noted that the Veteran was a very impulsive individual, he reacted rapidly, and was prone to acting out behavior.  The Veteran had some referential and paranoid ideas but he was not delusional.

At the January 1999 private psychological evaluation, the Veteran reported that following his departure from service, he experienced intense alienation and did not feel comfortable being around Americans.  He indicated that he did not feel like he fit in and did not belong with other Americans in the United States and he spent much of his time with African-Americans and eventually moved to Puerto Rico.  The Veteran also reported that he was alienated from his family, including his brother, and did not believe that he had reliable sources of peer support.  

As such, and resolving all doubt in the Veteran's favor, the Board finds that prior to November 7, 1996, the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation of the Veteran in the community.  

Accordingly, a 100 percent schedular rating for PTSD is warranted effective April 25, 1995. 


ORDER

Entitlement to a schedular evaluation of 100 percent for PTSD prior to March 20, 2004 is granted subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


